Hill, J.
1. Where a testatrix devises certain real property to her several children, with the proviso that if such child or children die without leaving children, his or her share shall go to the other children, such devise conveys a defeasible fee in such property devised; and where the will further devises the right and power to each child to sell his or her share in the estate so devised, and one of such children dies, leaving children, after having exercised the power conferred by the will and sold his share, the purchaser and his transferees have a good title to such share.
2. The court did not err in overruling the demurrer to the petition, and in granting the injunction. Judgment affirmed.

All the Justices concur.

H. J. Kennedy, P. J. Smith, B. B. Weatherly, and Claude Christopher, for plaintiffs in error.
Dobbs & Dobbs, contra.